             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 1 of 18



Amie Riggle Berlin, Esq.
SECURITIES AND EXCHANGE COMMISSION
Miami Regional Office
801 Brickell Avenue, Suite 1800
Miami, FL 33131
Telephone: (305) 982-6300
Facsimile: (305) 536-4154
Email: berlina@sec.gov



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

________________________________________________
                                                :
SECURITIES AND EXCHANGE COMMISSION,             :
                                                :
      Plaintiff,                                :                   Civil Action No. 1:20-cv-1181
                                                :
v.                                              :
                                                :                   COMPLAINT
MICHAEL W. ACKERMAN,                            :
                                                :                   JURY TRIAL DEMANDED
      Defendant.                                :
                                                :
________________________________________________:


                 COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF

       Plaintiff Securities and Exchange Commission (the “Commission”) alleges:

                                      I. INTRODUCTION

       1.      The Commission brings this action to enjoin Michael W. Ackerman (“Ackerman”)

from further violations of the anti-fraud provisions of the federal securities laws.

       2.      From no later than July 1, 2017 until at least December 1, 2019, Ackerman, through

two entities he controlled, Q3 Trading Club and Q3 I, LP (“Q3 I”) (collectively, the “Q3

Companies”), raised at least $33 million from more than 150 investors through the offer and sale

of securities in the form of investment contracts. The majority of the investors are physicians.
             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 2 of 18



        3.     Beginning no later than July 1, 2017, Q3 Trading Club offered investors the

opportunity to pool money to invest in cryptocurrencies.

        4.     In approximately November 2018, Ackerman expanded his fraudulent offering

scheme by offering investors the opportunity to invest in securities in the form of limited

partnership interests in Q3 I. Ackerman claimed he would use investor funds to invest in

cryptocurrencies.

        5.     To lure investors to make initial and repeated investments, Ackerman knowingly

or recklessly materially misrepresented the success of his trading, the Q3 Companies’ assets, the

safety of the investment, and how the Q3 Companies would use investor money.

        6.     Specifically, Ackerman, the principal trader of the Q3 Companies, directly or

indirectly told potential investors he developed and used a proprietary trading algorithm (the

“Algorithm”) that allowed him to take advantage of the volatility of cryptocurrencies when trading

investor funds and earn profits while minimizing risks.

        7.     In truth, Ackerman invested no more than $10 million of the $33 million raised

from investors in cryptocurrencies and the profits generated by the Algorithm were minimal, at

best.

        8.     To conceal the truth from investors, Ackerman prepared false financial records by

doctoring screenshots showing Q3 I’s trading account balances. He also prepared monthly

newsletters to investors or otherwise caused investors to receive false account information

reflecting that the Q3 Companies generated monthly profits of at least 15%.

        9.     Contrary to information Ackerman provided, from November 2017 until December

2019, the Q3 Companies’ trading account had a monthly balance averaging about $1.7 million.




                                                2
             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 3 of 18



       10.     Further, Ackerman adequately failed to disclose to investors that he and his partners

paid themselves about $4 million of the investors’ funds as purported licensing fees based on the

purported use of the Algorithm.

       11.     On top of that, Ackerman made material misrepresentations about the safety of the

investments to his partners, whom he knew would disseminate the information to investors. For

example, Ackerman falsely stated that the Q3 Companies had safeguards in place to ensure that

Ackerman, the only person with access to the Q3 Companies’ trading account, could not withdraw

funds without authorization from a second partner.

       12.     This was false.      There were no safeguards in place.          Ackerman in fact

misappropriated approximately $7.5 million of investor funds for himself.              Contrary to

representations to investors that Ackerman would invest these funds, he used them to enrich

himself. For example, he used investor funds to purchase and renovate a house, buy jewelry and

multiple cars, and pay for personal security services.

       13.     Through his conduct, Ackerman has violated the anti-fraud provisions of the federal

securities laws.

       14.     Based on the egregious nature of Ackerman’s violations, he has shown he will

violate the law unless the Court grants the injunctive and other relief the Commission seeks against

him.



                        II. DEFENDANT AND RELATED ENTITIES

                                        A. DEFENDANT

       15.     Ackerman is a resident of Sheffield Lake, Ohio.           He is a member of the

management team and one of the three owners of Q3 Holdings, LLC, which is Q3 I’s general



                                                 3
             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 4 of 18



partner. Ackerman is a former registered representative of TradeStation Securities, Inc., Fortis

Clearing Americas, LLC and UBS Securities, LLC. He held Series 7 and 63 licenses until they

lapsed in 2011.    According to Q3 I’s private placement memorandum, Ackerman was an

institutional broker on the floor of the New York Stock Exchange for 16 years.

                                   B. RELATED ENTITIES

       16.     Q3 Holdings, LLC is a Delaware limited liability company formed on June 10,

2018. Ackerman, together with his two business partners, (“Founding Partner 1” and “Founding

Partner 2”), created Q3 Holdings, LLC to act as the general partner for Q3 I. Ackerman, Founding

Partner 1, and Founding Partner 2 each own 33.3% of Q3 Holdings, LLC.

       17.     Q3 I is a Delaware limited partnership formed on July 27, 2018. Q3 Holdings,

LLC controls Q3 I. According to the Q3 I limited partnership agreement, Q3 I was organized for

the purpose of investing in cryptocurrencies.

       18.     Q3 Trading Club is a trading club Ackerman, Founding Partner 1, and Founding

Partner 2 created in about June 2017, when they deposited $15,000 of their personal funds into a

trading account for the purpose of trading cryptocurrencies. Their investment strategy purportedly

involved an algorithmic trading strategy created and employed by Ackerman. About a month later,

in July 2017, the Club began seeking investors through Facebook and word of mouth.

                              III. JURISDICTION AND VENUE

       19.     This Court has jurisdiction over this action pursuant to Sections 20(b), 20(d), and

22(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. §§ 77t(b), 77t(d), and 77v(a), and

Sections 21(d), 21(e), and 27 of the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C.

§§ 78u(d), (e) and 78aa.




                                                 4
             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 5 of 18



       20.     This Court has personal jurisdiction over Ackerman, and venue is proper in the

Southern District of New York, because many of Ackerman’s acts and transactions constituting

violations of the Securities Act and Exchange Act occurred in the Southern District of New York.

Since no later than Summer 2018, the Q3 Companies’ bank accounts have been located in New

York, New York. In addition, at least one investor resides in New York, New York.

       21.     In connection with the conduct alleged in this Complaint, Ackerman, directly or

indirectly, singly or in concert with others, has made use of the means or instrumentalities of

interstate commerce, the means or instruments of transportation and communication in interstate

commerce, or of the mails.

                               IV. THE SECURITIES FRAUD

                                   A. The Q3 Trading Club

       22.     In approximately June 2017, Ackerman, Founding Partner 1, and Founding Partner

2 created the Q3 Trading Club to trade cryptocurrencies based on Ackerman’s purportedly

successful Algorithm.

       23.     In July 2017, Ackerman, Founding Partner 1, and Founding Partner 2 began seeking

investors in the Q3 Trading Club through Facebook and word of mouth.

       24.     Specifically, at that time, Founding Partner 1, who is a surgeon, was a member of

a private Facebook group called the “Physicians Dads Group” (the “PD Group”).              All or

substantially all of the members of the PD Group were physicians. In at least one July 2017 post

in the PD Group, Founding Partner 1 explained that he had joined a club in which members pooled

their funds to trade cryptocurrencies and offered to explain the investment strategy to any member

of the PD Group, upon request. Some of the members of the Facebook group either requested, or

were invited by Founding Partner 1, to invest in the Q3 Trading Club.



                                                5
              Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 6 of 18



        25.    Founding Partner 1 told investors that they were entitled to 50% of any trading

profits, and that he, Founding Partner 2, and Ackerman were entitled to the other 50%.

        26.    New investors in the Q3 Trading Club were directed to wire their capital

contributions to Founding Partner 1’s personal bank account. Founding Partner 1 then wired those

funds to digital currency trading platforms in New York, New York and San Francisco, California,

where the investor funds were converted to cryptocurrency.

        27.    The cryptocurrency was then sent to an offshore digital currency trading platform

incorporated in the British Virgin Islands where Ackerman opened a trading account in late 2017

(the “Q3 Trading Account”).

        28.    By January 2018, Ackerman was directing all of the Q3 Trading Club’s trading

through the Q3 Trading Account.

                                     B. The Q3 I Offering

        29.    On July 27, 2018, Ackerman, Founding Partner 1, and Founding Partner 2 formed

Q3 I.

        30.    From no later than November 1, 2018 until at least December 2019, Ackerman,

Founding Partner 1, and Founding Partner 2 offered investors the opportunity to invest in limited

partnership interests in Q3 I.

        31.    Ackerman and his partners marketed the Q3 I investment through the distribution

to potential investors of a private placement memorandum (the “PPM”), a limited partnership

agreement, and a subscription agreement.

        32.    The PPM, dated November 1, 2018, states Q3 I was seeking up to $15 million in

investor contributions. According to the PPM, Q3 I would use investor funds to invest in




                                               6
             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 7 of 18



cryptocurrencies using “proprietary high velocity trading software in a methodically risk

mitigating fashion….”

       33.     The PPM also represented to investors that over the course of the prior 24 months,

Q3 Holdings’ personnel had “successfully traded various crypto currencies through various crypto

exchanges using proprietary algorithmically driven software for other pooled investment groups.”

       34.     According to the PPM, Q3 I would use the Algorithm and the trading experience

of Q3 Holdings’ management to generate trading profits, 50% of which would go to Q3 Holdings

and 50% of which would be received by investors.

       35.     According to the Q3 I limited partnership agreement, dated November 1, 2018, the

minimum investment in Q3 I is $50,000 and investors may make additional investments of at least

$20,000.

       36.     By December 2019, the Q3 Companies had raised at least $33 million from more

than 150 investors located throughout the United States.

                     C. Ackerman’s Fraudulent Conduct In The Offering

       37.     In connection with the offering, Ackerman engaged in fraudulent conduct.

       38.     Ackerman directed the Q3 Companies’ trading and was a principal in each

company. He knew, or was reckless in not knowing, the representations made to investors about

the offering and falsity of the representations.

                      1. Misrepresentations Concerning Trading Profits

       39.     The Q3 Companies were able to successfully solicit new investors and continue to

receive additional investments from current investors due to the purported success of the

Algorithm in producing generous trading profits.




                                                   7
             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 8 of 18



       40.     In truth, Ackerman, who conducted all trading, did not realize significant trading

profits for investors using the Algorithm.

       41.     Contrary to the representations to investors, only about $10 million, at most, of the

$33 million raised from investors was invested in cryptocurrencies.

       42.     From no later than March 2018 until at least December 2019 Ackerman reported

the Q3 Companies’ trading profits and account balances to Founding Partner 1 and Founding

Partner 2 for purposes of Founding Partner 1 calculating the Q3 Companies’ trading performance

and each investor’s pro rata share of the purported profits.

       43.     When Ackerman reported the trading profits and account balances to Founding

Partner 1 and Founding Partner 2, he knew that Founding Partner 1 would use the information to

calculate the Q3 Companies’ trading performance and each investors’ pro rata share of profits so

that Founding Partner 1 and Founding Partner 2 could disseminate this information to investors

each month via email messages.

       44.     Ackerman sent these reports to Founding Partner 1 and Founding Partner 2 by text

message or by sending purported screenshots of these account balances as reflected on the online

trading platform for the Q3 Trading Account.

       45.     Each month from no later than March 2018 until at least December 2019 Ackerman

reported to Founding Partner 1 and Founding Partner 2 that monthly trading profits were at least

15%. Ackerman sometimes modified screenshots of the Q3 Trading Account statement balances

as reflected on the online trading platform to provide support for these representations.

       46.     The reports Ackerman sent Founding Partner 1 and Founding Partner 2 were false.

In truth, from November 2017 until December 2019 the monthly account balance averaged only




                                                 8
                Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 9 of 18



about $1.7 million. During that time, the monthly account balance was never higher than about

$5.815 million.

       47.       Nonetheless, by December 2019, Ackerman was reporting an account balance to

Founding Partner 1 and Founding Partner 2 of about $310 million. In truth, however, the account

only held about $428,162 in mid-December 2019.

       48.       Additionally, Ackerman drafted false email messages addressed to investors

touting trading profits of 15% and higher. Ackerman sent these messages to Founding Partner 1

and Founding Partner 2 who then forwarded them to investors.

       49.       For example, on May 8, 2018, Ackerman sent Founding Partner 1 and Founding

Partner 2 an email message stating that the Q3 Companies experienced trading profits of 15.11%

for the month of April 2018. That same day, Founding Partner 1 forwarded Ackerman’s message

to investors.

       50.       Ackerman’s representation was false or misleading. The trading profits were

minimal, and the Q3 Trading Account had a balance of only $1,026,729.01 for the month ending

April 2018.

       51.       Similarly, on March 5, 2018, Founding Partner 1 forwarded investors a message

Ackerman addressed to “Q3 Members” stating “our profitability maintained a 15%+ monthly

performance.”

       52.       Founding Partner 1 or Founding Partner 2 reported trading profits of 15.96% for

March 2018, 15.11% for April 2018 and 15.56% for August 2018. In truth, Ackerman had only

invested a fraction of the $33 million of investors’ funds in cryptocurrencies and trading profits on

those investments were minimal. The monthly trading account balances from November 1, 2017

until September 1, 2018 were as follows:



                                                 9
             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 10 of 18



                         Date                        Account Balance
                        11-01-2017                        $6,027.44
                        12-01-2018                       $12,083.75
                        01-01-2018                      $145,028.76
                        02-01-2018                      $292,269.27
                        03-01-2018                      $689,558.36
                        04-01-2018                      $259,397.22
                        05-01-2018                     $1,026,729.01
                        06-01-2018                       $833,196.07
                        07-01-2018                     $2,931,675.46
                        08-01-2018                     $3,504,394.85
                        09-01-2018                     $1,936,736.03

       53.     Similarly, on September 5, 2018, Ackerman prepared a message for investors

stating that “we ended the month with a 15.44% gain.” In truth, the account balance was

$1,936,736.03 on September 1, 2018, which was about $1.5 million less than the balance on

August 1, 2018. As with Ackerman’s other messages to investors, Founding Partner 1 forwarded

Ackerman’s message to investors.

       54.     Investors received false information about the profitability of their investments

because account statements were prepared based on the false information Ackerman provided.

       55.     For example, on September 1, 2019, Ackerman sent a text message to Founding

Partner 1, attaching a screenshot purporting to show the Q3 Trading Account balance was about

$181,930,351. Based on this information, investors received account statements showing a

substantially similar balance in the Q3 Trading Account and their pro rata share of trading profits.

       56.     However, in truth the Q3 Trading Account balance was only $1,503,145.57 on

September 1, 2019.

                      2. Misrepresentations Concerning Licensing Fees

       57.     From no later than April 2018 until at least November 2019, Ackerman, Founding

Partner 1, and Founding Partner 2 paid themselves at least $4 million of investors’ funds as

purported licensing fees based on the Q3 Companies’ use of the Algorithm.

                                                10
             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 11 of 18



       58.     Ackerman was not entitled to any licensing fees and the licensing fees were not

adequately disclosed to investors. Even if they had been, no licensing fees could have legitimately

been charged because the majority of investor funds were never invested in cryptocurrencies and

were therefore not exposed to the algorithmic trading strategy.

       59.     In November 2018, the PPM and Q3 I limited partnership agreement disclosed for

the first time that licensing fees could be charged.

       60.     Specifically, the limited partnership agreement states that the limited partners shall

pay for “any and all software licensing fees payable to the [general partner, Q3 Holdings].”

       61.     The PPM provides that: (1) the limited partners “will leverage a nonexclusive

license from the [general partner, Q3 Holdings] to a proprietary algorithmic trading solution,

focused on crypto currencies, and a unique battery of informational data points to effectuate short,

positional, swing trades on a high frequency, high risk mitigation basis,” (2) the limited partners

shall pay “software licensing fees and expenses,” and (3) “[a]ctual realized fees and expenses of

the GP, as well as any employment or licensing contracts, can be reviewed at the investors

request.”

       62.     The statements in the PPM and limited partnership agreement failed to fully

disclose to investors the true nature of the licensing fees, including the costs associated with the

licensing fees, the methodology that would be used to calculate the licensing fees, and when the

licensing fees would be assessed.

       63.     Additionally, in December 2018 Ackerman, Founding Partner 1, and Founding

Partner 2 agreed amongst themselves that if Q3 I reached 15 percent monthly profitability, then

they would be entitled to any excess over that 15 percent threshold. This was never disclosed to

investors. Nor did Q3 I ever achieve monthly profits of 15 percent.



                                                 11
             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 12 of 18



               3. Misrepresentations Concerning The Safety of the Investment

       64.     Only Ackerman had log-in credentials for the Q3 Trading Account. Knowing that

Founding Partner 1 and Founding Partner 2 would repeat the information to investors, Ackerman

told Founding Partner 1 and Founding Partner 2 that controls were in place to protect the

dissipation of investor funds. Specifically, he told Founding Partner 1 and Founding Partner 2 that

he could not transfer funds into or out of the Q3 Trading Account without authorization from

Founding Partner 1 or Founding Partner 2

       65.     As Ackerman knew they would, Founding Partner 1 and Founding Partner 2 then

repeated this representation to investors from no later than March 2018 until at least October 2019.

       66.     This representation was false. In truth, there were no safeguards in place to prevent

Ackerman’s unilateral transfer of funds.

               4. Misrepresentations Concerning The Use of Investors’ Money

       67.     Contrary to representations to potential investors that investor money would be

invested in cryptocurrency trading, from March 2018 until December 2019, Ackerman

misappropriated about $7.5 million of investor funds for his personal use.

       68.     Ackerman used these investor funds to, among other things, purchase and renovate

a new home, pay more than $600,000 for personal security services, purchase more than $100,000

worth of jewelry at Tiffany & Co., and purchase three cars.

       69.     Ackerman’s misappropriation of investor funds was not disclosed to potential

investors or investors.

                                  VI. CLAIMS FOR RELIEF

                                            COUNT I

                      (Violations of Section 17(a)(1) of the Securities Act)



                                                12
              Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 13 of 18



        70.     The Commission repeats and realleges paragraphs 1 through 69 of its Complaint.

        71.     From no later than March 2018 until at least December 2019, Ackerman, in the

offer or sale of securities, directly or indirectly, by use of the means or instruments of transportation

or communication in interstate commerce, or of the mails, knowingly or recklessly employed

devices, schemes or artifices to defraud.

        72.     By engaging in the foregoing, Ackerman, directly or indirectly violated and, unless

enjoined, is reasonably likely to continue to violate, Section 17(a)(1) of the Securities Act [15

U.S.C. § 77q(a)(1)].

                                              COUNT II

                       (Violations of Section 17(a)(2) of the Securities Act)

        73.     The Commission repeats and realleges paragraphs 1 through 69 of its Complaint.

        74.     From no later than March 2018 until at least December 2019, Ackerman, directly

or indirectly, in the offer or sale of securities, by the use of means or instruments of transportation

or communication in interstate commerce, or of the mails, negligently obtained money or property

by means of untrue statements of material facts and omissions to state material facts necessary in

order to make the statements made, in the light of the circumstances under which they were made,

not misleading.

        75.     By engaging in the foregoing, Ackerman, directly or indirectly violated and, unless

enjoined, is reasonably likely to continue to violate, Section 17(a)(2) of the Securities Act [15

U.S.C. § 77q(a)(2)].

                                             COUNT III

                       (Violations of Section 17(a)(3) of the Securities Act)

        76.     The Commission repeats and realleges paragraphs 1 through 69 of its Complaint.



                                                   13
              Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 14 of 18



        77.       From no later than March 2018 until at least December 2019, Ackerman, in the

offer or sale of securities, directly or indirectly, by the use of means or instruments of transportation

or communication in interstate commerce, or of the mails, negligently engaged in transactions,

practices, or courses of business which operated or would have operated as a fraud or deceit upon

the purchasers.

        78.       By engaging in the foregoing, Ackerman, directly or indirectly violated and, unless

enjoined, is reasonably likely to continue to violate, Section 17(a)(3) of the Securities Act [15

U.S.C. § 77q(a)(3)].

                                             COUNT IV

      (Violations of Section 10(b) of the Exchange Act and Rule 10b-5(a) Thereunder)

        79.       The Commission repeats and realleges paragraphs 1 through 69 of its Complaint.

        80.       From no later than March 2018 until at least December 2019, Ackerman, directly

or indirectly, by use of the means and instrumentalities of interstate commerce, or of the mails, in

connection with the purchase or sale of securities, knowingly or recklessly, employed devices,

schemes or artifices to defraud.

        81.       By engaging in the foregoing, Ackerman, directly or indirectly violated and, unless

enjoined, is reasonably likely to continue to violate Section 10(b) of the Exchange Act [15 U.S.C.

§ 78j(b)] and Rule 10b-5(a) thereunder [17 C.F.R. § 240.10b-5(a)].

                                              COUNT V

      (Violations of Section 10(b) of the Exchange Act and Rule 10b-5(b) Thereunder)

        82.       The Commission repeats and realleges paragraphs 1 through 69 of its Complaint.

        83.       From no later than March 2018 until at least December 2019, Ackerman, directly

or indirectly, by use of the means or instrumentalities of interstate commerce, or of the mails, in



                                                   14
             Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 15 of 18



connection with the purchase or sale of securities, knowingly or recklessly made untrue statements

of material facts or omitted to state material facts in order to make the statements made, in the light

of the circumstances in which they were made, not misleading.

       84.     By engaging in the foregoing, Ackerman, directly or indirectly violated and, unless

enjoined, is reasonably likely to continue to violate Section 10(b) of the Exchange Act [15 U.S.C.

§ 78j(b)] and Rule 10b-5(b) thereunder [17 C.F.R. § 240.10b-5(b)].

                                        COUNT VI

  (Violations of Section 10(b) of the Exchange Act and Rule 10b-5(c) Thereunder)

       85.     The Commission repeats and realleges paragraphs 1 through 69 of its Complaint.

       86.     From no later than March 2018 until at least December 2019, Ackerman, directly

or indirectly, by use of the means or instrumentalities of interstate commerce, or of the mails, in

connection with the purchase or sale of securities, knowingly or recklessly engaged in acts,

practices, and courses of business which have operated, are now operating, and will operate as a

fraud upon the purchasers of such securities.

       87.     By engaging in the foregoing, Ackerman, directly or indirectly violated and, unless

enjoined, is reasonably likely to continue to violate Section 10(b) of the Exchange Act [15 U.S.C.

§ 78j(b)] and Rule 10b-5(c) thereunder [17 C.F.R. § 240.10b-5(c)].

                                   VII. RELIEF REQUESTED

       WHEREFORE, the Commission respectfully requests the Court find the Defendant

committed the violations alleged and:




                                                  15
            Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 16 of 18



                                                A.

                                  Permanent Injunctive Relief

        Issue a Permanent Injunction, enjoining Ackerman from violating Section 17(a) of the

Securities Act [15 U.S.C. § 77q(a)]; and Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)],

and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

                                                 B.

                                          Disgorgement

        Issue an Order directing Ackerman to disgorge all ill-gotten gains, including prejudgment

interest, resulting from the acts and/or courses of conduct alleged herein.

                                                C.

                                           Civil Penalty

        Issue an Order directing Ackerman to pay civil money penalties pursuant to Section 20(d)

of the Securities Act [15 U.S.C. § 77t(d)], and Section 21(d) of the Exchange Act [15 U.S.C. §

78u(d)].

                                                D.

                                          Further Relief

        Grant such other and further relief as may be necessary and appropriate.

                                                 E.

                                    Retention of Jurisdiction

        Further, the Commission respectfully requests the Court retain jurisdiction over this action

in order to implement and carry out the terms of all orders and decrees that it may enter, or to

entertain any suitable application or motion by the Commission for additional relief within the

jurisdiction of this Court.



                                                 16
           Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 17 of 18



                                           VIII.

                             DEMAND FOR JURY TRIAL

      The Securities and Exchange Commission hereby demands a jury trial in this case.



Dated: February 11, 2020                  Respectfully submitted,



                           By:            _________________________
                                          Amie Riggle Berlin
                                          Senior Trial Counsel
                                          N.Y. Bar No. 3052685
                                          Direct Dial: (305) 982-6322
                                          Email: BerlinA@sec.gov

                                          Attorney for Plaintiff
                                          Securities and Exchange Commission
                                          801 Brickell Ave., Suite 1800
                                          Miami, FL 33131
                                          Telephone: (305) 982-6300
                                          Facsimile: (305) 536-4154




                                            17
Case 1:20-cv-01181 Document 1 Filed 02/11/20 Page 18 of 18
